DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on November 19, 2021.
Claims 1, 2, and 15 have been amended and are hereby entered.
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process for forming a composite material, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed April 27, 2020.
Claims 1 – 6, 8 – 12, 15, 16 and 19 – 23 are currently pending and have been examined. 
This action is made FINAL.

Claim Objections
Claim 22 is objected to for having an incorrect claim status identifier. Claim 22 currently has the claim status identifier “new,” however, the claim had previously been presented in the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 6, 8 - 11, 15, 16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US6433093) in view of Barber (US6187885).
As per claims 1 – 5, 8 – 10, 15, and 23, Lee teaches:
A fibrous composite material comprising primary fibers and a fiber-bonding agent composition comprising a melt-processable vinylidene fluoride polymer (Column 1, Lines 65 – Column 2, Line 2: “A melt processable fluoropolymer composite article comprising at least one melt processable fluoropolymer… reinforced with fibrous thermoplastic liquid-crystal polymer.” & Column 2, Lines 26 – 30, “Typical examples include polymers and copolymers of monomers selected from among… vinylidene fluoride.”)
Wherein the fiber-bonding agent composition has a melting point at least about 20°C below the melting point of the primary fibers (Column 3, Lines 64 – 67: “A liquid-crystal polymer having a melting point at least about 20C higher than the melting point of the melt processable fluoropolymer for fabrication is preferred for good melt-processability and heat stability.”)
The fiber-bonding agent composition is a fiber in the form of a multifilament fiber comprising the primary fiber as the core surrounded by the fiber-bonding agent composition (Fig. 1 shows a fluoropolymer composite fiber. Column 5, Lines 16 – 21: “Other methods that may be used for making the fluoropolymer composite fibers include ordinary methods of manufacturing bicomponent fibers, such as sheath-core process in which the liquid crystal polymer serves as the core component and the fluoropolymer serves as the sheath component.”)
While Lee teaches that the melt processable fluoropolymers that can be used “include 
Barber teaches melt processable copolymer of vinylidene fluoride and hexafluoropropylene. Barber teaches that the melt processable vinylidene fluoride-hexafluoropropylene copolymers contain about 1 to 20 % hexafluoropropylene by weight (Abstract). Barber teaches that particularly useful copolymers have melt viscosities in the range from about 1 to about 4 kilopoise (Column 11, Lines 56 – 67). Barber teaches that these resins display improved impact resistance and improved chemical resistance (Column 3, Lines 24 – 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a copolymer with the claimed vinylidene fluoride monomer units and the claimed melt viscosity, such as within the claimed range, as taught by Barber, motivated by the desire to produce resins with improved impact resistance and improved chemical resistance (Column 3, Lines 24 – 26), and in order to successfully practice the invention of Lee.
Barber appears silent with respect to the second heat melting point of the fluoropolymer. Since Barber teaches the same composition as disclosed by the Applicant, the property of second heat melting point is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the 
As per claim 6, Lee teaches:
The fiber-bonding agent composition further comprises one or more additives selected from the group consisting of plasticizers; inorganic fillers, talc, calcium carbonate, inorganic fiber and nanofibers, glass fibers, carbon fibers, carbon nanotubes; pigments; dyes, colorant; antioxidants; impact modifiers; surfactants; dispersing aids; compatible or incompatible non-fluoropolymers, acrylic polymers and copolymers; adhesion promoters, cross-link promoters, slip agents, rheology modifiers, thermal activation promoters, carbon black and solvents (Column 5, Lines 54 – 58: “If necessary, suitable additive may be included in the melt processable resin composite articles of the invention. Examples of such additives are antioxidants, light stabilizers, antistatic agents, fluorescent whiteners, colorants, and carbon black.”)
As per claim 11, Lee teaches:
The fiber bonding agent composition has been melt-processed into a fiber by a melting spinning process selected from the group consisting of multifilament extrusion (Column 5, Lines 34 – 36: “Examples of suitable fabrication techniques include… extrusion…”)
As per claim 16, Lee teaches:
The primary fibers are selected from the group consisting of… polycarbonates… (Column 3, Line 67 – Column 4, Line 3: “Illustrative examples of such liquid-crystal polymers include polyesters… Of these, polyesters are especially preferred.” Polycarbonate is polyester.  As Lee teaches polyesters generally, it would have been obvious to one of ordinary skill in the art to choose any known polyesters, including 
Regarding claim 22, Barber establishes melt-processable vinylidene copolymers comprising monomers in the claimed ranges (Abstract). Barber teaches that especially desirable viscosities are between 1 to about 4 kilopoise (Column 11, Lines 56 – 67) because they display excellent flow characteristics under minimal sheer stress (Column 3, Lines 29 – 34). Barber establishes that VDF/HFP copolymers can either be uniformly random (i.e. homogeneous) or not (i.e. heterogeneous) (Column 3, Lines 9 – 21). Barber establishes that the uniformly random polymers have predictably lower melt temperatures than the heterogeneous polymers (Column 3, Lines 34 – 41).  In Comparative Example 1, Barber provides a uniformly random copolymer with the desired low melt viscosities. 
It would have been obvious to one of ordinary skill in the art to provide a homogeneous copolymer with the claimed vinylidene fluoride monomer units and the claimed melt viscosity, such as within the claimed range, as taught by Barber, motivated by the desire to produce a low melt viscosity resin with predictably lower melt temperatures than heterogeneous polymers (Column 3, Lines 29 – 41) and in order to successfully practice the invention of Lee.

Claims 12, 16 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US6433093) in view of Barber (US6187885), as applied to claims 1 - 6, 8 - 11, 15, 16, 22 and 23 above and further in view of Sasaki (US4521483).
As per claim 12, Lee in view of Barber teach all the limitations of claim 1. Lee and Barber do not specifically teach:
Wherein said fiber-bonding agent composition is present in the fibrous material at from 1 to 49 percent by weight
Sasaki teaches bicomponent sheath core fibers having a sheath comprising a vinylidene fluoride resin and a core comprising a vinylidene fluoride resin (Abstract):
Wherein said fiber-bonding agent composition is present in the fibrous material at from 1 to 49 percent by weight (Example 2 of Sasaki teaches a volume ratio of 15% for the sheath portion and Example 5 of Sasaki reaches a volume ratio of 22% for the sheath portion, both of which are inside the claimed range. The sheath portion of Sasaki reads upon the fiber-bonding agent composition of the claimed invention.)
It would have been obvious to one of ordinary skill in the art to provide the sheath portion of the prior art combination in the amount claimed because Sasaki teaches that the claimed range of the fiber-bonding agent is a suitable range for use of the sheath portion of a core-sheath fiber. 
As per claims 16 and 19 – 21, the prior art combination teaches primary fibers but not the claimed primary fibers, such as the primary fibers comprising fluoropolymer.
Sasaki teaches bicomponent sheath core fibers having a sheath comprising a vinylidene fluoride resin and a core comprising a vinylidene fluoride resin (Abstract). Sasaki teaches that these fibers have a small distribution of orientation between the core and the sheath, resulting in improved strength (Column 4, Lines 47 – 52). Sasaki further teaches:
Wherein said primary fibers are fluoropolymer selected from the group consisting of polyvinylidene fluoride homopolymer and polyvinylidene fluoride copolymers (Example 1 of Sasaki teaches a vinylidene fluoride homopolymer core material.)
It would have been obvious to one of ordinary skill before the effective filing date of the application to form a bicomponent fluoropolymer fiber wherein the core and sheath both contain a fluoropolymer, as taught by Sasaki, motivated by the desire to predictably improve the strength .

Response to Arguments
Applicant's arguments filed November 19, 2021, have been fully considered but they are not persuasive. 
Applicant argues that there is nothing to suggest that Lee’s composite suffers from lack of flow characteristics under minimal sheer stress. Applicant points to Lee at col. 4 line 62 to show that Lee states high shear rates provides better dispersion of the polymer. Examiner respectfully disagrees. While Applicant points to Column 4, Lines 65 to teach a high shear process for making the invention of Lee, Examiner notes that this process does not appear to be critical to the invention of Lee. Lee teaches that other methods, such as ordinary methods for making sheath-core bicomponent fibers may be used in making the bicomponent fibers of Lee (Column 5, Lines 16 – 20). It is reasonable to expect that these other methods would benefit from excellent flow characteristics under minimal sheer stress, which is taught as a benefit of the polymers of Barber (Column 3, Lines 29 – 34). Furthermore, Examiner notes other, non-processing related benefits to the polymers of Barber in the rejection above, including improved impact resistance and improved chemical resistance (Column 3, Lines 23 – 26). 
Applicant argues that Lee does not teach a limitation on the viscosity or the molecular weight and therefore there is no reason or motivation to look for a low melt viscosity polymer. Examiner respectfully disagrees. Barber teaches additional benefits to the polymers taught by Barber, including improved impact resistance and improved chemical resistance (Column 3, Lines 23 – 26).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789